DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing element recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “a closing element” is not exactly clear what the applicant is referring to since it lacks any drawing description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, and as far as it is definite 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iqbal (U.S. Patent No. 5,010,917).
Regarding claim 1, Iqbal discloses a valve cartridge (Figs. 1-11) for at least one sanitary fitting (13), comprising: a cartridge housing (20); a valve stem (52) that is rotatable about an axis of rotation (Fig. 1) relative to the cartridge housing (20); a handle (Column 5 lines 31-38) for rotating the valve stem (52); a passage disk (37) with a first passage (41) and a second passage (42); a control disk (45) rotatable with the valve stem (52) for controlling a liquid flow through the first passage (41) or the second passage (42) of the passage disk (37); a handle adapter (65) connectable to the valve stem (52) for setting a first rotational orientation (Column 6 lines 27-47) of the valve stem (52) to the handle in a first position and connectable to the valve stem (52) for setting a second rotational orientation (Column 6 line 48-Column 7 line 13) of the valve stem (52) to the handle in a second position so that the control of the 
Regarding claim 2, Iqbal discloses the valve cartridge (Figs. 1-11) wherein the handle adapter (65) is mounted on the valve stem (52) in the first position and the second position (Column 6 line 27-Column 7 line 13).
Regarding claim 5, Iqbal discloses the valve cartridge (Figs. 1-11) wherein the control disk (45) has an opening (46 and 47) for releasing the first passage (41) or the second passage (42).
Regarding claim 6, Iqbal discloses the valve cartridge (Figs. 1-11) wherein, in the first position of the handle adapter (65), the first passage (41) and the second passage (42) are closed by the control disk (45) in a closed position of the handle (Column 6 line 27-Column 7 line 13).
Regarding claim 7, Iqbal discloses the valve cartridge (Figs. 1-11) wherein the first passage (41) or the second passage (42) is released by the control disk (45) by a rotation of the handle about the axis of rotation (Column 6 line 27-Column 7 line 13).
Regarding claim 8, Iqbal discloses the valve cartridge (Figs. 1-11) wherein in the second position of the handle adapter (65), the first passage (41) or the second passage (42) is released by the control disk (45) in a closed position of the handle (Column 6 line 27-Column 7 line 13).
Regarding claim 9, Iqbal discloses the valve cartridge (Figs. 1-11) wherein the passage (41 or 42) released by the control disk (45) in the closed position of the handle (Column 6 line 27-Column 7 line 13), is closed by a closing element (Closing surface of 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (U.S. Patent No. 5,010,917).
Regarding claim 3, Iqbal discloses the valve cartridge (Figs. 1-11) wherein the first position (Column 6 line 27-Column 7 line 13) of the handle adapter (65) and the second position (Column 6 line 27-Column 7 line 13) of the handle adapter (65) are rotated to one another about an axis of rotation (Fig. 1), but lacks disclosure wherein the handle adaptor is rotated by 120 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the handle adaptor of Iqbal to be rotated by 120 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the handle adaptor of Iqbal does rotate at a certain albeit unknown degree of rotation and would not operate differently with the claimed degree of rotation since the handle adaptor of Iqbal does function in the same manner as the inventor’s disclosed handle adaptor by rotating around the axis of rotation.	

Regarding claim 4, Iqbal discloses the valve cartridge (Figs. 1-11) wherein the passage disk (37) has a first sector (closed position), a second sector (partially open position), and a third sector (fully open position), and wherein the first passage (41) is disposed in the second sector (Column 6 line 27-Column 7 line 13) and the second passage (42) is disposed in the third sector (Column 6 line 27-Column 7 line 13), but lacks disclosure wherein the sectors are arranged offset to one another by 120 degrees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the sectors of the passage disk to be arranged 120 degrees offset to one another, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative . 	

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753